Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 31, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143157(5)(9)(11)(13)(15)(19)                                                                                        Justices



  IN RE REQUEST FOR ADVISORY OPINION
  REGARDING CONSTITUTIONALITY OF
  2011 PA 38                                                        SC: 143157
  ________________________________________


          On order of the Chief Justice, the motion by Michigan State Employee Retirees
  Association Coordinating Council and others for leave to file a brief amicus curiae and
  for leave to participate in oral argument is considered. The motion to file a brief amicus
  curiae is granted; leave to participate in oral argument is denied. The motion by the
  Attorney General for leave to file a brief in excess of 50 pages arguing that the act is
  unconstitutional is granted. The motion by Michigan Bankers Association and others to
  file a brief amicus curiae is granted. The motion by Business Leaders for Michigan and
  the Small Business Association of Michigan for leave to file a brief amicus curiae is
  granted. The motion for the temporary admission to practice of Stuart R. Cohen is
  considered and it is granted. The motion by the International Union, United Automobile,
  Aerospace and Agricultural Implement Workers of America, UAW for leave to file a
  brief amicus curiae is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 31, 2011                     _________________________________________
                                                                               Clerk